Citation Nr: 0010538	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD)/emphysema, as secondary to in-service tobacco use.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left knee injury.  

3.  Entitlement to an initial compensable evaluation for 
pulmonary tuberculosis (PTB), inactive.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
December 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 1998 the Board remanded the issues of entitlement to 
increased ratings for the left knee and PTB disabilities for 
further development.  In September 1999 the Board requested 
for an advisory opinion pertaining to the issue of service 
connection for emphysema or COPD as secondary to smoking.  
The case has since been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's COPD/emphysema cannot satisfactorily be dissociated 
from his active service. 
3.  The left knee injury is not manifested by severe 
recurrent subluxation or lateral instability, compensable or 
even noncompensable limitation of motion, arthritis, 
including additional functional loss due to pain or other 
pathology.

4.  PTB has not been found to be currently active, and 
laboratory studies have been interpreted as showing no 
evidence of new or even old tuberculosis.  


CONCLUSIONS OF LAW

1.  COPD/emphysema was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

2.  The criteria for an initial evaluation in excess of 20 
percent for a left knee injury have not been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for an initial compensable evaluation for 
PTB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.97; Diagnostic Code 6731 
(effective prior to October 7, 1996); 38 C.F.R. §§ 4.31, 
4.97; Diagnostic Code 6731; 61 Fed. Reg. 46720-46731 (Sept. 
5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Respiratory Disability to Include 
COPD/Emphysema

Factual Background

Service medical records show that the veteran was reporting 
chest pain and a chronic cough in May 1987.  A chest x-ray 
revealed extensive parenchymal patchy densities, and it was 
concluded that these must be considered to be active 
tuberculosis until proven otherwise.  This conclusion was re-
asserted in June 1987.  

Subsequent treatment notes show treatment for probable or 
presumed tuberculosis.  However, it was noted that sputum and 
purified protein derivative (PPD) were both negative.  

On retirement examination in October 1987 it was noted that 
the veteran was undergoing treatment for tuberculosis.  It 
was noted that he had a two pack per day history of smoking 
cigarettes for the past 25 years.  

In August 1990, x-rays of the chest were found to reveal 
bullous emphysema in the lung apices, currently stable.  

In October 1994 the veteran underwent a VA general medical 
examination.  A history of tuberculosis in the service was 
noted.  Also noted was a 30 year history of smoking two packs 
of cigarettes per day.  On examination, the lungs were clear 
to percussion with a few bilateral expiratory wheezes.  The 
pertinent diagnosis was a history of old treated 
tuberculosis.  A subsequent concentrate smear revealed a 
negative "AFB" stain, and a chest x-ray revealed no 
evidence of active disease in the chest, although it was 
opined that there could be some degree of COPD evolving.  

In November and December 1994 the veteran was seen for left 
anterior chest pain and a clear, productive cough.  He 
reported having tuberculosis in the service and that he had 
been experiencing recurring episodes of pain ever since that 
time.  Examination of the chest revealed mild rhonchi on the 
left.  The assessment was COPD.  

On follow-up in January 1995 it was noted that the veteran 
had severe COPD and tobacco addiction.  In April 1995 he was 
seen for respiratory problems including shortness of breath.  
He was noted as smoking three packs of cigarettes per day.  
The assessment was severe tobacco abuse, an episode of severe 
dyspnea, and rule out angina.  

In November 1995 a VA general medical examination was 
conducted.  Examination of the lungs revealed diminished 
breath sounds on both sides.  The veteran had a non-
productive cough.  The pertinent diagnosis was a history of 
active tuberculosis, with no present activity of this 
disease.  It was also noted that he was continuing to smoke.  
X-rays conducted in conjunction with the examination were 
interpreted as revealing COPD.  

VA records from November 1995 through January 1996 show 
treatment of severe COPD secondary to smoking.  The veteran 
returned in April through June 1996 for treatment of his 
COPD.  

In January 1996, chest x-rays revealed old very minimal 
nonspecific granulomatous lesions, which was thought to 
possibly represent an old arrested tuberculosis.  The general 
picture of the chest was thought to be of early emphysema.  
In contrast, a subsequent computerized tomography (CT) of the 
chest was found to be negative.  A prominent bullous lesion 
was present within the right upper lobe, and was noted as 
being much better seen than on the chest films.  It was 
concluded that there were no findings of old or recent 
tuberculosis.

During a hearing conducted in February 1996 the veteran 
testified that he was first diagnosed with COPD in October 
1994, and that he was not aware of being diagnosed with the 
disorder any earlier.  Transcript, p. 8.  He stated that he 
was told that the COPD was caused by smoking.  Tr., pp. 8-9.  
The veteran opined that it resulted in part from residuals of 
his tuberculosis.  Tr., p. 9.  

A VA progress note from March 1997 noted complaints of 
shortness of breath and a chronic cough.  An old history of 
PTB was noted; however, it was found that there was no 
evidence of clinical or radiographic residuals of such a 
disease.  The impression was COPD.  

In June 1998, Dr. M.J. opined that the veteran had emphysema 
during service, noting that there was no actual clinical 
information indicating that the veteran had PTB during 
service.  


Dr. M.J. concluded that the radiographic reports from May and 
June 1987 were more indicative of bullous emphysema, noting 
that post-service radiographic reports were indicative of 
emphysema and COPD.  In the alternative, she contended that 
there was no medical evidence to dissociate the COPD, 
emphysema, and the in-service tuberculosis.  

In March 1999 a VA examination was conducted.  The examiner 
noted that there was no evidence of clinical or radiographic 
activity of PTB or other myobacterial illness, also noting 
that there was no record of the identity of the organism 
involved.  

Physical examination was found to reveal no structural damage 
to the lungs secondary to tuberculosis radiographically.  
Pulmonary function tests revealed a mild airflow obstruction 
and a positive bronchodilator response.  The diagnosis was 
COPD secondary to smoking and a history of treated PTB with 
no evidence of active disease.  

In December 1999 Dr. J.D. provided a medical opinion pursuant 
to a September 1999 request by the Board.  The physician 
noted the veteran's long history of smoking and the in-
service diagnosis of tuberculosis.  He also noted that chest 
x-rays had been showing bullous changes as far back as 1990 
which were thought to be suggestive of emphysema.  He also 
noted that January 1996 CT scan as showing no evidence of a 
tuberculosis infection.  There was no scarring, cavities, or 
calcified granulomatous lesions.  

The physician concluded that the veteran most likely started 
developing COPD/emphysema during his service years, 
indicating that it was secondary to his smoking.  He further 
concluded that the veteran's current symptoms were not 
attributable to PTB, noting that it was not certain that he 
had tuberculosis.  He found that his current symptoms were 
attributable to COPD/emphysema.  



Criteria

Service Connection in General

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  



It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the veteran must provide medical evidence 
of a current disability, medical or lay evidence of tobacco 
use in service, and medical evidence of a relationship 
between the current disability and tobacco use during active 
service in order to establish a well-grounded claim.  See 
Letter from the Acting VA Undersecretary for Benefits (USB 
Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1999) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  

The question of whether a veteran is dependent on nicotine 
dependence is a medical issue.  See VAOPGCPREC 19-97.  The 
Board is bound by the precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a respiratory disability to include 
COPD/emphysema is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  There is objective evidence of tobacco use during 
service.  He has a current respiratory disability and two 
physicians have attributed this disability to service.  In 
particular, one physician indicated that he started 
developing his respiratory disability during his service 
years, and indicated that this was secondary to his smoking.  





After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other relevant 
records available which might pertain to the issue on appeal.  
The Board therefore finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  

The Board concludes that the evidence in this case supports 
the claim of service connection for the veteran's respiratory 
disability, to include COPD/emphysema.  

The in-service retirement examination dated from November 
1987 noted a 25 year history of smoking.  The record 
indicates that the veteran was in the service for 22 of those 
25 years, from 1965 to 1987.  Dr. J.G. indicated in December 
1999 that the veteran's respiratory disability 
(COPD/emphysema) was secondary to his smoking, and further 
concluded that it started developing while he was in the 
service.  This conclusion is supported by the medical 
evidence of record.  A chest x-ray taken in 1990, only three 
years after his discharge from service, was interpreted as 
revealing emphysema.  Dr. M.J. indicated that the 1987 
radiographic reports were more indicative of emphysema.  

There is no competent medical evidence which contradicts the 
conclusion of Dr. J.G. nor of Dr. M.J. who similarly 
concluded that his current respiratory disability could not 
be disassociated from military service.  

The Board thus concludes that the evidence of record as a 
whole supports the veteran's contention that he is entitled 
to service connection for a respiratory disability, to 
include COPD/emphysema, as secondary to tobacco use during 
service.  Accordingly, the Board concludes that the veteran's 
current respiratory disability, including COPD/emphysema, was 
incurred while the veteran was on active duty.  Gilbert, 
supra.  



Increased Rating Claims

General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Left Knee

Factual Background

The pertinent evidence of record shows that a VA examination 
was conducted in October 1994.  Examination revealed the 
veteran to have a normal gait, bilateral knee flexion to 32 
degrees and complete 180 degree extension bilaterally.  There 
was no visible or palpable deformity of either knee.  There 
was very slight crepitus over both knee joints and there was 
slight laxity in the anterior posterior support of the left 
knee when compared to the right.  The pertinent diagnosis was 
status post arthroscopic surgery of the left knee with a 
history of injury of the cruciate ligament.  

Service connection for post-operative residuals of a left 
knee injury was granted in October 1994 with the assignment 
of a 10 percent rating, effective from September 13, 1993, 
based on slight laxity of the left knee.  The veteran 
appealed this decision.  

A VA record from August 1995 shows that the veteran was 
prescribed a leg brace for left leg instability.  

In October 1995 the veteran was treated at a VA facility for 
chronic knee pain.  

On VA examination in November 1995, it was noted that the 
veteran had undergone arthroscopic surgery for lateral 
meniscus damage but that the anterior cruciate ligament was 
not reconstructed.  He was wearing a knee brace.  Left knee 
flexion was from 0 to 120 degrees with no swelling or 
deformity.  The left quadriceps measured 15.75 inches as 
compared to 16.5 inches.  This was found to be disuse atrophy 
of the left quadriceps muscle.  

In January 1996 the veteran's left knee was examined by Dr. 
J.K.P.  It was noted that he had injured it in service and 
had subsequently undergone an arthroscopy in 1986, revealing 
a torn anterior cruciate with chronic anterior instability 
and a torn lateral meniscus.  He reported being braced since 
that time, but continued to report instability, stating that 
his knee would give out on him with twisting, turning, and 
taking a long step.  

Physical examination revealed no effusion and full range of 
motion (with discomfort) of the knee.  Medial and lateral 
stability were described as being good.  There was a definite 
Lachman's test and a definite pivot shift test.  There was a 
little tenderness over the lateral joint line.  X-rays from 
1994 were interpreted as being within normal limits with 
minimal degenerative changes.  

The impression was chronic anterior instability of the knee 
with relatively benign looking x-rays.  The knee condition 
was otherwise found to be relatively stable.  

In February 1996 a hearing was conducted.  The veteran 
testified that, without his left brace, the lower leg bone 
would slip out through the kneecap onto the side of the leg.  
Transcript, p. 2.  He stated that he would not be very 
successful with walking on unstable ground without his brace.  
Tr., p. 3.  

Without the brace, the veteran testified that his physical 
activities were very limited.  Id.  He stated that lifting 
100-pound sacks of chicken feed or running would be out of 
the question.  Id.  With the brace, the veteran testified 
that he was able to lift his loads without much worry about 
the leg bone slipping out.  Id.  

The veteran's spouse testified that his knee went out on him 
once the previous week, stating that it caused him to fall 
down.  She also testified that this had happened before.  
Tr., pp. 4-5.  

The veteran reported that he would experience pain in the 
knee when it went out.  Tr., p. 6.  He testified hat he was 
able to walk until he ran out of wind when wearing his brace.  
Id.  He denied limitation of motion in the knee, claiming 
instead that there was too much range of motion.  Tr., pp. 6-
7.  

In March 1996 the RO assigned a 20 percent rating for the 
left knee disability, effective from September 13, 1993 based 
on moderate instability or recurrent subluxation of the knee.  

The veteran was seen at a VA facility in May 1996 reporting 
that his knee would slide out, pain with weather changes, and 
swell when it popped out.  Examination revealed full range of 
motion.  An x-ray from 1994 was interpreted as being 
unremarkable.  The impression was a history of a chronic left 
knee, presently in a brace with marked quadriceps atrophy.  

A VA progress note from June 1996 indicated that the veteran 
had recently experienced a single episode of a partial 
dislocation of the left knee.  

A VA joints examination was conducted in May 1997.  The 
veteran reported having no trouble with his knee as long as 
he was wearing his brace.  Examination of the left knee 
revealed no joint line tenderness, no erythema, and no 
effusion.  There was some laxity in the medial and collateral 
ligaments.  There was no crepitus or popping.  Left knee 
flexion was from 0 to 115 degrees with extension to 0 
degrees.  X-rays of the left knee were interpreted as finding 
the joint spaces preserved with no erosive or hypertrophic 
change.  There were no soft tissue calcifications or joint 
effusion.  There was a focal, discreet opacity in the left 
distal femur anteriorly.  The conclusion was a negative left 
knee except for a probable femoral bone island.  The 
diagnosis was left knee pain, status post arthroscopic 
surgery.  


In November 1998 a VA joints examination was conducted.  The 
examiner reported asking the veteran how his knee was doing.  
The veteran answered that it had not changed any.  He was not 
wearing his brace and stated that it was not bad today.  He 
reported that his knee bothered him most only when he stepped 
wrong.  He denied difficulty with climbing stairs but 
reported that it would start creaking or cracking without 
discomfort.  He reported not getting as much exercise as he 
should because of limitations regarding his lungs.  He denied 
weakness, fatigability, or incoordination, but reported 
instability in the left lower extremity.  

On examination, the veteran had a normal gait, and was not 
wearing his brace.  There were well-healed arthroscopic 
incisions about the left knee.  They did not appear to be 
adherent and were not tender to palpation.  There was 
clinically obvious atrophy when measured.  The left calf 
measured 33.0 centimeters (cm) and the left thigh was 42.0 
cm.  The right side measured 35.3 cm at the calf and 41.0 cm 
at the thigh.  

Range of motion of the left knee was from 2 to 128 degrees.  
He was unable to fully extend his knee by 2 degrees.  Right 
knee range of motion was from 0 to 130 degrees.  Range of 
motion was without pain or discomfort.  There was mild 
crepitation, but this was found to be not constant or 
consistent when tested multiple times.  

The left knee was stable to varus and valgus testing.  There 
was a positive Lachman, positive pivot, and a positive 
anterior drawer sign.  There was no effusion and no soft 
tissue swelling.  There was no fullness in the popliteal 
fossa.  He had 5/5 power with knee flexion and extension as 
well as 5/5 power with ankle dorsiflexion and plantar flexion 
bilaterally.  A McMurray's test was mildly positive on the 
left.  He was able to toe walk and heel walk, as well as 
squat and return to an upright position without difficulty or 
complaint of pain.  

The examiner noted that prior x-rays did not show 
degenerative changes and ordered current x-rays of the knee.  
The examiner specifically concluded that there did not appear 
to be any pain on movement of the joint or any increase in 
fatigability related to the left knee.  Although there was 
atrophy the examiner found that he did not have an 
appreciable clinical loss of power compared to the right 
side.  

The veteran was found to not have contracted scars, flail 
joint, ankylosis, blocking, or adhesions.  There did not 
appear to be incoordination of movement and he was 
neurovascularly intact.  There was no swelling or apparent 
deformity, and he had no difficulty with standing, sitting, 
or weightbearing.  There was some instability; however, it 
was noted that such instability was not demonstrated by 
maneuvers such as climbing stairs.  

Following the completion of the x-rays, the VA examiner 
reviewed them and concluded that there was no radiographic 
evidence of degenerative changes in the left knee.  The only 
finding of significance was probable bone islands.  The 
examiner concluded that there was no functional disability of 
the left knee when the brace was being worn.  Evidence of 
instability was noted when the brace was not in use; however, 
it was concluded that the left knee did not appear to have a 
significant functional impact given his fairly low activity 
demands secondary to his respiratory condition.  

Criteria

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  

However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the record indicates that the development 
requested by the Board in its July 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO afforded the veteran the opportunity to 
identify additional treatment records which were pertinent to 
his claim.

The record also shows that the RO scheduled (and the veteran 
attended) a VA examination in November 1998.  The report of 
the examination is thorough and responsive to the Board's 
July 1998 remand questions.  Thus, the Board finds that the 
development completed in this case is in full compliance with 
the Board's remand instructions.  Stegall, supra.


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran's left knee disability is currently evaluated as 
20 percent disabling based on recurrent subluxation or 
lateral instability of the knee under Diagnostic Code 5257.  
The next higher rating under Diagnostic Code 5257 (30 
percent) requires a severe impairment of the knee in terms of 
recurrent subluxation or lateral instability.  

The left knee disability does not warrant a 30 percent rating 
under Diagnostic Code 5257.  The veteran has reported 
problems with instability when not wearing his left knee 
brace.  Examination has revealed positive Lachman's, pivot, 
anterior drawer and McMurray signs.  However, VA examination 
in October 1994 revealed only slight laxity in the anterior 
posterior support of the knee.  Only some laxity was observed 
in the medial and collateral ligaments on VA examination in 
May 1997, and during the most recent VA examination in 
November 1998, the veteran walked with a normal gait, was 
stable in the left knee to varus and valgus testing, and was 
found to not demonstrate problems with stability when 
performing maneuvers such as climbing stairs.  This 
constitutes persuasive evidence that a 30 percent rating for 
severe subluxation or lateral instability is not warranted.  

An increased rating based on limitation of motion is not 
warranted.  Range of motion in the left knee on VA 
examination in November 1995 was from 0 to 120 degrees.  On 
VA examination range of motion was from 0 to 115 degrees, 
with extension to 0 degrees.  On VA examination in November 
1998 range of motion was from 2 to 128 degrees with full 
extension limited by only the two degrees.  This constitutes 
persuasive evidence that an increased rating for loss of 
motion of the right knee is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  


The above-mentioned findings pertaining to limitation of 
flexion and extension indicate that flexion or extension was 
not even limited to a noncompensable degree.  Id.  Therefore, 
a separate rating for arthritis would not be warranted if 
arthritis had been found.  While a physician in January 1996 
opined that 1994 x-rays showed minimal degenerative changes, 
other physicians have found no evidence of degenerative 
changes, including the November 1998 VA examiner.  In this 
case, the November 1998 VA examiner ordered x-rays of the 
left knee and found no radiographic evidence of degenerative 
changes.  Therefore, a separate rating for arthritis is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see 
VAOPGCPREC 23-97.  

The Board has considered the provisions regarding functional 
loss due to pain and concludes that an increased evaluation 
is not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, or 
4.59.  January 1996 examination of the knee revealed full 
range of motion with discomfort.  However, other examinations 
did not document pain on motion.  The veteran himself 
testified that he only experienced pain in his knee when it 
would give out.  Tr., p. 6.  He also reported pain with 
changes in the weather.  The November 1998 VA examiner 
specifically found that range of motion was performed without 
pain or discomfort.  

Regarding other functional limitations, examinations have 
documented crepitus; however, this was described as either 
mild or slight.  Examinations have also revealed noticeable 
atrophy in the left thigh.  However, the veteran has 
demonstrated a normal gait, with and without his brace, on 
examination.  

During the November 1998 examination, he demonstrated 5/5 
power with knee flexion and extension, was able to toe walk 
and heel walk, as well as squat and return to an upright 
position without difficulty or complaint of pain.  The VA 
examiner concluded that, although there was atrophy, there 
was not an appreciable loss of power as compared with the 
right side.  In addition, the left knee has been documented 
on examination in May 1997 as showing no erythema and no 
effusion.  

In November 1998 there was found to be no swelling or obvious 
deformity in the left knee.  Finally, the November 1998 VA 
examiner concluded that there did not appear to be any 
fatigability or incoordination of movement with regard to the 
left knee.  Therefore, an increased rating based on 
additional functional loss due to pain or other pathology is 
not warranted.  

The Board notes that there is no evidence in the record of 
the veteran having ankylosis of the left knee, nonunion or 
malunion of the tibia and fibula, or genu recurvatum as part 
and parcel of his service-connected disability.  X-ray and 
other laboratory studies have never been interpreted as 
revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5256, 
5262, and 5263 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

In this case, the November 1998 VA examiner specifically 
found that the veteran's arthroscopic incisions as being 
well-healed, non-tender to palpation, and non-adherent.  This 
is persuasive evidence that a separate rating based on a 
painful, poorly nourished, or otherwise limiting scar is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his left knee 
disability on the occasion of the grant of service connection 
by the RO in October 1994, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  



In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that staged ratings are not appropriate.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected left knee disability.  

PTB

Factual Background

According to the pertinent evidence of record, the veteran 
underwent a VA examination in October 1994 during which he 
reported a history of in-service tuberculosis.  On 
examination, the lungs were clear to percussion with a few 
bilateral expiratory wheezes.  The pertinent diagnosis was a 
history of old treated tuberculosis.  A subsequent 
concentrate smear revealed a negative "AFB" stain, and a 
chest x-ray revealed no evidence of active disease in the 
chest, although it was opined that there could be some degree 
of COPD evolving.  

Subsequent medical records do not document treatment or 
diagnosis of tuberculosis.  Post-service medical records show 
consistent diagnoses of COPD or emphysema.  A chest x-ray as 
early as 1990 was interpreted as showing bullous emphysema.  
The November 1995 VA examiner concluded that the veteran's 
COPD was secondary to smoking.  


In January 1996, a computerized tomography (CT) of the chest 
was found to be negative.  A prominent bullous lesion was 
present within the right upper lobe, and was noted as being 
much better seen than on the chest films.  It was concluded 
that there were no findings of old or recent tuberculosis.  

In June 1998 Dr. M.J. indicated that there was no clinical 
evidence that the veteran actually had ever had PTB, noting 
that review of radiographic reports from May and June 1987 
were indicative of bullous emphysema, which the veteran has 
been currently diagnosed with.  

On VA examination in March 1999, the examiner concluded that 
there was no clinical or radiographic evidence of activity of 
PTB, and that there was no evidence of structural damage to 
the lung secondary to tuberculosis.  A mild airflow 
obstruction was found; however, this was attributed to COPD 
secondary to smoking.  It was concluded that there was no 
evidence of active tuberculosis disease.  

Dr. J.G. concluded in December 1999 that the veteran had been 
showing bullous changes since 1990 and that the January 1996 
CT scan showed bullous changes and no evidence to suggest a 
tuberculosis infection; i.e., there was no scarring, cavities 
or calcified granulomatous lesions.  He went on to conclude 
that it was not even certain that the veteran had PTB while 
he was in the service.  

Criteria

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96.  

The criteria for evaluating diseases of the respiratory 
system were changed effective October 7, 1996. Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). As there is no indication that the Secretary has 
precluded application of either the previous or amended 
version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for his service-connected PTB be 
considered under both the previous and amended criteria. The 
RO has considered the veteran's claim under both the previous 
and amended criteria consistent with a previous remand of the 
case to the RO by the Board for this very purpose.

Under the previous criteria, a compensable evaluation (10 
percent) for PTB required PTB which is definitely symptomatic 
with pulmonary fibrosis and moderate dyspnea on extended 
exertion.  38 C.F.R. § 4.97; Diagnostic Code 6731.

Under the amended criteria, inactive PTB, depending on the 
specific findings, is rated as residuals as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis 
(diagnostic code 6600).  38 C.F.R. § 4.97, Diagnostic Code 
6731.  

The general rating criteria for interstitial lung disease 
provides a compensable rating when there is forced vital 
capacity (FVC) is 75-to 80-percent of predicted, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66-to 80-percent of predicted (10 
percent).  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.  

The general rating criteria for restrictive lung disease 
provides a compensable rating (10 percent) when forced 
expiratory volume (FEV-1) is 71 to 80 percent of predicted, 
when FEV-1/FVC is 71 to 80 percent, or when DLCO (SB) is 66 
to 80 percent of predicted.  38 C.F.R. § 4.97, Diagnostic 
Codes 6840-6845.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the record indicates that the development 
requested by the Board in its July 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO afforded the veteran the opportunity to 
identify additional treatment records which were pertinent to 
his claim.

The record also shows that the RO scheduled (and the veteran 
attended) a VA examination in March 1999.  The report of the 
examination is thorough and responsive to the Board's July 
1998 remand questions.  Thus, the Board finds that the 
development completed in this case is in full compliance with 
the Board's remand instructions.  Stegall, supra.

The Board initially notes that PTB is not for evaluation 
under the criteria for chronic bronchitis, as it has been 
specifically concluded that the veteran's current obstructive 
lung disease was not a residual of the PTB, but was rather 
secondary to smoking.  
A compensable rating for inactive PTB is not warranted under 
the criteria for interstitial or restrictive lung disease.  
All of the veteran's current  respiratory symptoms have been 
attributed to his COPD/emphysema, which has been concluded as 
being secondary to smoking rather than the tuberculosis.  
Examinations have consistently noted no current residuals 
from PTB.  In fact, two physicians have indicated that it is 
questionable that the veteran ever actually had PTB.  The 
January 1996 CT was interpreted as revealing no evidence of 
either old or new tuberculosis.  

As the veteran's current respiratory symptoms have been 
specifically associated with another respiratory condition 
and have been concluded as not being attributable to PTB; 
examinations have revealed no current evidence of PTB 
activity; laboratory studies have been interpreted as showing 
no residuals from tuberculosis; and physicians have called 
into question the validity of the initial diagnosis of PTB, 
the Board concludes that a compensable rating for this 
disease is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6731.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his PTB on the 
occasion of the grant of service connection by the RO in 
October 1994, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an initial compensable evaluation for the veteran's 
service-connected PTB.  

Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not provide the veteran the criteria for assignment of an 
extraschedular evaluation, and it did not actually discuss 
the provisions in light of his claims.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for his left knee and PTB disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include COPD/emphysema as secondary to tobacco use in 
service, is granted.  

Entitlement to an initial compensable evaluation for a left 
knee injury is denied.  

Entitlement to an initial compensable evaluation for PTB, 
inactive, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 31 -


- 1 -


